DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 1 February 2022. By this amendment, claims 1-3, 7-9 and 15-17 are amended. Claims 1-20 remain pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 7 and 15, and claims 2-6, 8-14 and 16-20 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein in a cross-sectional view, at least one top curved end portion of the on-chip lens extends below an upper surface of the color filter and is in contact with the upper surface of the incident light attenuation section. 
One such as Tsuji (US Patent Application Publication 2012/0267745), previously cited, disclose an on-chip lens 360 disposed over color filters 350, 352 separated by incident light attenuation sections 330, wherein the incident light attenuation section is configured to be different in height from the color filter, and wherein in a cross-sectional view, at least one curved end portion of the on-chip lens extends below an upper surface of the color filter and is in contact with the upper surface of the incident light attenuation section [see Fig. 9; see also paragraph 0064]; however, the curved end portion of the on-chip lens that extends below an upper surface of the color filter and is in contact with the upper surface of the incident light attenuation section cannot be said to be top curved end portion. Rather, the top curved end portion, the upper surface, of the on-chip lens, does not extend below an upper surface of the color filter 350, 352, as claimed in independent claims 1, 7 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899